UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2016 Commission File Number:000-24003 AEI INCOME & GROWTH FUND XXII LIMITED PARTNERSHIP (Exact name of registrant as specified in its charter) State of Minnesota 41-1848181 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 30 East 7th Street, Suite 1300 St. Paul, Minnesota 55101 (651) 227-7333 (Address of principal executive offices) (Registrant’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (orfor such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (orfor such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No AEI INCOME & GROWTH FUND XXII LIMITED PARTNERSHIP INDEX Page Part I – Financial Information Item 1. Financial Statements: Balance Sheets as of March31, 2016 and December31, 2015 3 Statements for the Three Months ended March31, 2016 and 2015: Income 4 Cash Flows 5 Changes in Partners’ Capital (Deficit) 6 Notes to Financial Statements 7 - 10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 - 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 Part II – Other Information Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 17 Signatures 17 Page 2 of 17 AEI INCOME & GROWTH FUND XXII LIMITED PARTNERSHIP BALANCE SHEETS ASSETS March 31, December 31, (unaudited) Current Assets: Cash $ $ Real Estate Investments: Land Buildings Acquired Intangible Lease Assets Real Estate Held for Investment, at cost Accumulated Depreciation and Amortization ) ) Real Estate Held for Investment, Net Total Assets $ $ LIABILITIES AND PARTNERS' CAPITAL Current Liabilities: Payable to AEI Fund Management, Inc. $ $ Distributions Payable Unearned Rent Total Current Liabilities Partners’ Capital (Deficit): General Partners ) 30 Limited Partners – 24,000 Units authorized; 14,355 Units issued and outstanding as of 3/31/16 and 12/31/15 Total Partners' Capital Total Liabilities and Partners' Capital $ $ The accompanying Notes to Financial Statements are an integral part of these statements. Page3 of 17 AEI INCOME & GROWTH FUND XXII LIMITED PARTNERSHIP STATEMENTS OF INCOME (unaudited) Three Months Ended March 31 Rental Income $ $ Expenses: Partnership Administration – Affiliates Partnership Administration and Property Management – Unrelated Parties Depreciation and Amortization Total Expenses Operating Income Other Income: Interest Income Income From Continuing Operations Income (Loss) from Discontinued Operations ) Net Income $ $ Net Income Allocated: General Partners $ $ Limited Partners Total $ $ Income (Loss) per Limited Partnership Unit: Continuing Operations $ $ Discontinued Operations ) Total – Basic and Diluted $ $ Weighted Average Units Outstanding – Basic and Diluted The accompanying Notes to Financial Statements are an integral part of these statements. Page4 of 17 AEI INCOME & GROWTH FUND XXII LIMITED PARTNERSHIP STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31 Cash Flows from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income To Net Cash Provided by Operating Activities: Depreciation and Amortization Increase (Decrease) in Payable to AEI Fund Management, Inc. Increase (Decrease) in Unearned Rent Total Adjustments Net Cash Provided By (Used For) Operating Activities Cash Flows from Financing Activities: Distributions Paid to Partners ) ) Net Increase (Decrease) in Cash Cash, beginning of period Cash, end of period $ $ The accompanying Notes to Financial Statements are an integral part of these statements. Page5 of 17 AEI INCOME & GROWTH FUND XXII LIMITED PARTNERSHIP STATEMENTS OF CHANGES IN PARTNERS' CAPITAL (DEFICIT) (unaudited) General Partners Limited Partners Total Limited Partnership Units Outstanding Balance, December 31, 2014 $ ) $ $ Distributions Declared ) ) ) Net Income Balance, March 31, 2015 $ ) $ $ Balance, December 31, 2015 $ 30 $ $ Distributions Declared ) ) ) Net Income Balance, March 31, 2016 $ ) $ $ The accompanying Notes to Financial Statements are an integral part of these statements. Page6 of 17 AEI INCOME & GROWTH FUND XXII LIMITED PARTNERSHIP NOTES TO FINANCIAL STATEMENTS MARCH 31, 2016 (unaudited) (1)The condensed statements included herein have been prepared by the registrant, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission, and reflect all adjustments which are, in the opinion of management, necessary to a fair statement of the results of operations for the interim period, on a basis consistent with the annual audited statements.The adjustments made to these condensed statements consist only of normal recurring adjustments.Certain information, accounting policies, and footnote disclosures normally included in financial statements prepared in accordance with United States Generally Accepted Accounting Principles (US GAAP) have been condensed or omitted pursuant to such rules and regulations, although the registrant believes that the disclosures are adequate to make the information presented not misleading.It is suggested that these condensed financial statements be read in conjunction with the financial statements and the summary of significant accounting policies and notes thereto included in the registrant’s latest annual report on Form10-K. (2)Organization – AEI Income & Growth Fund XXII Limited Partnership (“Partnership”) was formed to acquire and lease commercial properties to operating tenants.The Partnership's operations are managed by AEI Fund Management XXI, Inc. (“AFM”), the Managing General Partner.Robert P. Johnson, the President and sole director of AFM, serves as the Individual General Partner.AFM is a wholly owned subsidiary of AEI Capital Corporation of which Mr. Johnson is the majority shareholder.AEI Fund Management, Inc. (“AEI”), an affiliate of AFM, performs the administrative and operating functions for the Partnership. The terms of the Partnership offering called for a subscription price of $1,000 per Limited Partnership Unit, payable on acceptance of the offer.The Partnership commenced operations on May1, 1997 when minimum subscriptions of 1,500 Limited Partnership Units ($1,500,000) were accepted.The offering terminated January9, 1999 when the extended offering period expired.The Partnership received subscriptions for 16,917.222 Limited Partnership Units.Under the terms of the Limited Partnership Agreement, the Limited Partners and General Partners contributed funds of $16,917,222 and $1,000, respectively. During operations, any Net Cash Flow, as defined, which the General Partners determine to distribute will be distributed 97% to the Limited Partners and 3% to the General Partners.Distributions to Limited Partners will be made pro rata by Units. Any Net Proceeds of Sale, as defined, from the sale or financing of properties which the General Partners determine to distribute will, after provisions for debts and reserves, be paid in the following manner: (i) first, 99% to the Limited Partners and 1% to the General Partners until the Limited Partners receive an amount equal to: (a) their Adjusted Capital Contribution plus (b) an amount equal to 9% of their Adjusted Capital Contribution per annum, cumulative but not compounded, to the extent not previously distributed from Net Cash Flow; (ii) any remaining balance will be distributed 90% to the Limited Partners and 10% to the General Partners.Distributions to the Limited Partners will be made pro rata by Units. Page7 of 17 AEI INCOME & GROWTH FUND XXII LIMITED PARTNERSHIP NOTES TO FINANCIAL STATEMENTS (Continued) (2)Organization – (Continued) For tax purposes, profits from operations, other than profits attributable to the sale, exchange, financing, refinancing or other disposition of property, will be allocated first in the same ratio in which, and to the extent, Net Cash Flow is distributed to the Partners for such year.Any additional profits will be allocated in the same ratio as the last dollar of Net Cash Flow is distributed.Net losses from operations will be allocated 99% to the Limited Partners and 1% to the General Partners. For tax purposes, profits arising from the sale, financing, or other disposition of property will be allocated in accordance with the Partnership Agreement as follows: (i) first, to those partners with deficit balances in their capital accounts in an amount equal to the sum of such deficit balances; (ii) second, 99% to the Limited Partners and 1% to the General Partners until the aggregate balance in the Limited Partners' capital accounts equals the sum of the Limited Partners' Adjusted Capital Contributions plus an amount equal to 9% of their Adjusted Capital Contributions per annum, cumulative but not compounded, to the extent not previously allocated; (iii) third, the balance of any remaining gain will then be allocated 90% to the Limited Partners and 10% to the General Partners.Losses will be allocated 98% to the Limited Partners and 2% to the General Partners. The General Partners are not required to currently fund a deficit capital balance.Upon liquidation of the Partnership or withdrawal by a General Partner, the General Partners will contribute to the Partnership an amount equal to the lesser of the deficit balances in their capital accounts or 1% of total Limited Partners' and General Partners' capital contributions. In May2015, the Managing General Partner mailed a Consent Statement (Proxy) seeking the consent of the Limited Partners to continue the Partnership for an additional 60 months or to initiate the final disposition, liquidation and distribution of all of the Partnership’s properties and assets.Approval of either proposal required the affirmative vote of holders of a majority of the outstanding units.On June 17, 2015, the votes were counted and neither proposal received the required majority vote.As a result, the Partnership will not liquidate and will continue in operation until the Limited Partners vote to authorize the sale of all of the Partnership's properties or December 31, 2046, as stated in the Limited Partnership Agreement. However, in approximately five years, the Managing General Partner expects to again submit the question to liquidate to a vote by the Limited Partners. (3)Payable to AEI Fund Management, Inc. – AEI Fund Management, Inc. performs the administrative and operating functions for the Partnership.The payable to AEI Fund Management represents the balance due for those services.This balance is non-interest bearing and unsecured and is to be paid in the normal course of business. Page8 of 17 AEI INCOME & GROWTH FUND XXII LIMITED PARTNERSHIP NOTES TO FINANCIAL STATEMENTS (Continued) (4)Discontinued Operations – After experiencing financial difficulties, the tenant of the Johnny Carino’s restaurant in Longmont, Colorado filed for Chapter 11 bankruptcy reorganization on March 27, 2014.Shortly thereafter, the tenant closed the restaurant, filed a motion with the bankruptcy court to reject the lease and returned possession of the property to the Partnership.As of the date of the bankruptcy filing, the tenant owed $31,212 of past due rent, which was not accrued for financial reporting purposes.The Partnership submitted a Proof of Claim for damages to the bankruptcy court.The tenant’s reorganization plan was approved by the bankruptcy court effective February 2, 2015.In August 2015, the Partnership received a payment of $43,813 on its claim from the plan.In February 2016, the Partnership received a final claim payment of $8,555. In September 2013, the Partnership decided to sell its 50% interest in the Johnny Carino’s restaurant in Longmont, Colorado and classified it as Real Estate Held for Sale.Since November 2013, the Partnership reached agreements to sell the property to three unrelated third parties.In each case, the potential buyer subsequently withdrew the offer and cancelled the agreement.In April 2015, the Partnership entered into an agreement to sell the property to a new buyer.On June19, 2015, the sale closed with the Partnership receiving net sale proceeds of $571,525, which resulted in a net gain of $21,525.At the time of sale, the carrying value of the property was $550,000.While the property was vacant, the Partnership was responsible for its 50% share of real estate taxes and other costs associated with maintaining the property. The financial results for this property are reflected as Discontinued Operations in the accompanying financial statements.The following are the results of discontinued operations for the three months ended March 31: Rental Income $ 0 $ Bankruptcy Claim Payment Received 0 Property Management Expenses 0 Income (Loss) from Discontinued Operations $ $ Cash Flows from Discontinued Operations: Operating Activities $ $ Page9 of 17 AEI INCOME & GROWTH FUND XXII LIMITED PARTNERSHIP NOTES TO FINANCIAL STATEMENTS (Continued) (5)Partners’ Capital – For the three months ended March31, 2016 and 2015, the Partnership declared distributions of $146,803 and $132,061, respectively.The Limited Partners received distributions of $142,399 and $128,099 and the General Partners received distributions of $4,404 and $3,962 for the periods, respectively.The Limited Partners' distributions represented $9.92 and $8.46 per Limited Partnership Unit outstanding using 14,355 and 15,134 weighted average Units in 2016 and 2015, respectively.The distributions represented $5.22 and $2.06 per Unit of Net Income and $4.70 and $6.40 per Unit of return of capital in 2016 and 2015, respectively. (6)Fair Value Measurements – As of March31, 2016 and December31, 2015, the Partnership had no assets or liabilities measured at fair value on a recurring basis or nonrecurring basis. ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This section contains "forward-looking statements" which represent management's expectations or beliefs concerning future events, including statements regarding anticipated application of cash, expected returns from rental income, growth in revenue, the sufficiency of cash to meet operating expenses, rates of distribution, and other matters.These, and other forward-looking statements, should be evaluated in the context of a number of factors that may affect the Partnership's financial condition and results of operations, including the following: — Market and economic conditions which affect the value of the properties the Partnership owns and the cash from rental income such properties generate; — the federal income tax consequences of rental income, deductions, gain on sales and other items and the effects of these consequences for the Partners; — resolution by the General Partners of conflicts with which they may be confronted; — the success of the General Partners of locating properties with favorable risk return characteristics; — the effect of tenant defaults; and — the condition of the industries in which the tenants of properties owned by the Partnership operate. Page10 of 17 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS.(Continued) Application of Critical Accounting Policies The Partnership’s financial statements have been prepared in accordance with US GAAP.Preparing the financial statements requires management to use judgment in the application of these accounting policies, including making estimates and assumptions.These judgments will affect the reported amounts of the Partnership’s assets and liabilities and the disclosure of contingent assets and liabilities as of the dates of the financial statements and will affect the reported amounts of revenue and expenses during the reporting periods.It is possible that the carrying amount of the Partnership’s assets and liabilities, or the results of reported operations, will be affected if management’s estimates or assumptions prove inaccurate. Management of the Partnership evaluates the following accounting estimates on an ongoing basis, and has discussed the development and selection of these estimates and the management discussion and analysis disclosures regarding them with the managing partner of the Partnership. Allocation of Purchase Price of Acquired Properties Upon acquisition of real properties, the Partnership records them in the financial statements at cost.The purchase price is allocated to tangible assets, consisting of land and building, and to identified intangible assets and liabilities, which may include the value of above market and below market leases and the value of in-place leases.The allocation of the purchase price is based upon the fair value of each component of the property.Although independent appraisals may be used to assist in the determination of fair value, in many cases these values will be based upon management’s assessment of each property, the selling prices of comparable properties and the discounted value of cash flows from the asset. The fair values of above market and below market in-place leases will be recorded based on the present value (using an interest rate which reflects the risks associated with the leases acquired) of the difference between (i)the contractual amounts to be paid pursuant to the in-place leases and (ii)an estimate of fair market lease rates for the corresponding in-place leases measured over a period equal to the non-cancelable term of the lease including any bargain renewal periods.The above market and below market lease values will be capitalized as intangible lease assets or liabilities.Above market lease values will be amortized as an adjustment of rental income over the remaining terms of the respective leases.Below market leases will be amortized as an adjustment of rental income over the remaining term of the respective leases, including any bargain renewal periods.If a lease were to be terminated prior to its stated expiration, all unamortized amounts of above market and below market in-place lease values relating to that lease would be recorded as an adjustment to rental income. Page11 of 17 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS.(Continued) The fair values of in-place leases will include estimated direct costs associated with obtaining a new tenant, and opportunity costs associated with lost rentals which are avoided by acquiring an in-place lease.Direct costs associated with obtaining a new tenant may include commissions, tenant improvements, and other direct costs and are estimated, in part, by management’s consideration of current market costs to execute a similar lease.These direct costs will be included in intangible lease assets on the balance sheet and will be amortized to expense over the remaining term of the respective leases.The value of opportunity costs will be calculated using the contractual amounts to be paid pursuant to the in-place leases over a market absorption period for a similar lease.These intangibles will be included in intangible lease assets on the balance sheet and will be amortized to expense over the remaining term of the respective leases.If a lease were to be terminated prior to its stated expiration, all unamortized amounts of in-place lease assets relating to that lease would be expensed. The determination of the fair values of the assets and liabilities acquired will require the use of significant assumptions with regard to the current market rental rates, rental growth rates, discount and capitalization rates, interest rates and other variables.If management’s estimates or assumptions prove inaccurate, the result would be an inaccurate allocation of purchase price, which could impact the amount of reported net income. Carrying Value of Properties Properties are carried at original cost, less accumulated depreciation and amortization.The Partnership tests long-lived assets for recoverability when events or changes in circumstances indicate that the carrying value may not be recoverable.For properties the Partnership will hold and operate, management determines whether impairment has occurred by comparing the property’s probability-weighted future undiscounted cash flows to its current carrying value.For properties held for sale, management determines whether impairment has occurred by comparing the property’s estimated fair value less cost to sell to its current carrying value.If the carrying value is greater than the net realizable value, an impairment loss is recorded to reduce the carrying value of the property to its net realizable value.Changes in these assumptions or analysis may cause material changes in the carrying value of the properties. Allocation of Expenses AEI Fund Management, Inc. allocates expenses to each of the funds they manage primarily on the basis of the number of hours devoted by their employees to each fund’s affairs.They also allocate expenses at the end of each month that are not directly related to a fund’s operations based upon the number of investors in the fund and the fund’s capitalization relative to other funds they manage.The Partnership reimburses these expenses subject to detailed limitations contained in the Partnership Agreement. Page12 of 17 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS.(Continued) Results of Operations For the three months ended March31, 2016 and 2015, the Partnership recognized rental income from continuing operations of $184,322 and $179,411, respectively.In 2016, rental income increased due to rent increases on three properties.Based on the scheduled rent for the properties as of April30, 2016, the Partnership expects to recognize rental income from continuing operations of approximately $741,000 in 2016. For the three months ended March31, 2016 and 2015, the Partnership incurred Partnership administration expenses from affiliated parties of $30,046 and $39,783, respectively.These administration expenses include costs associated with the management of the properties, processing distributions, reporting requirements and communicating with the Limited Partners.During the same periods, the Partnership incurred Partnership administration and property management expenses from unrelated parties of $9,452 and $14,660, respectively.These expenses represent direct payments to third parties for legal and filing fees, direct administrative costs, outside audit costs, taxes, insurance and other property costs. For the three months ended March31, 2016 and 2015, the Partnership recognized interest income of $948 and $886, respectively. If a property was classified as Real Estate Held for Sale at December31, 2013, the Partnership included the results from operating and selling the property in discontinued operations under prior accounting guidance.For the three months ended March31, 2016, the Partnership recognized income from discontinued operations of $8,555, representing a bankruptcy claim payment received.For the three months ended March31, 2015, the Partnership recognized a loss from discontinued operations of $16,663, representing property management expenses, which were partially offset by rental income After experiencing financial difficulties, the tenant of the Johnny Carino’s restaurant in Longmont, Colorado filed for Chapter 11 bankruptcy reorganization on March 27, 2014.Shortly thereafter, the tenant closed the restaurant, filed a motion with the bankruptcy court to reject the lease and returned possession of the property to the Partnership.As of the date of the bankruptcy filing, the tenant owed $31,212 of past due rent, which was not accrued for financial reporting purposes.The Partnership submitted a Proof of Claim for damages to the bankruptcy court.The tenant’s reorganization plan was approved by the bankruptcy court effective February 2, 2015.In August 2015, the Partnership received a payment of $43,813 on its claim from the plan.In February 2016, the Partnership received a final claim payment of $8,555. Page13 of 17 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS.(Continued) In September 2013, the Partnership decided to sell its 50% interest in the Johnny Carino’s restaurant in Longmont, Colorado and classified it as Real Estate Held for Sale.Since November 2013, the Partnership reached agreements to sell the property to three unrelated third parties.In each case, the potential buyer subsequently withdrew the offer and cancelled the agreement.In April 2015, the Partnership entered into an agreement to sell the property to a new buyer.On June19, 2015, the sale closed with the Partnership receiving net sale proceeds of $571,525, which resulted in a net gain of $21,525.At the time of sale, the carrying value of the property was $550,000.While the property was vacant, the Partnership was responsible for its 50% share of real estate taxes and other costs associated with maintaining the property. Management believes inflation has not significantly affected income from operations. Leases may contain rent increases, based on the increase in the Consumer Price Index over a specified period, which will result in an increase in rental income over the term of the leases. Inflation also may cause the real estate to appreciate in value. However, inflation and changing prices may have an adverse impact on the operating margins of the properties' tenants, which could impair their ability to pay rent and subsequently reduce the Net Cash Flow available for distributions. Liquidity and Capital Resources During the three months ended March31, 2016 and 2015, the Partnership's cash balances increased $62,153 and $36,335, respectively, as a result of cash generated from operating activities in excess of distributions paid to the Partners. Net cash provided by operating activities increased from $170,357 in 2015 to $208,956 in 2016 as a result of an increase in total rental and interest income in 2016 and a decrease in Partnership administration and property management expenses in 2016, which were partially offset by net timing differences in the collection of payments from the tenants and the payment of expenses. The Partnership's primary use of cash flow, other than investment in real estate, is distribution payments to Partners and cash used to repurchase Units.The Partnership declares its regular quarterly distributions before the end of each quarter and pays the distribution in the first week after the end of each quarter.The Partnership attempts to maintain a stable distribution rate from quarter to quarter.The Partnership may repurchase tendered Units on April1st and October1st of each year subject to limitations. For the three months ended March31, 2016 and 2015, the Partnership declared distributions of $146,803 and $132,061, respectively.Pursuant to the Partnership Agreement, distributions of Net Cash Flow were allocated 97% to the Limited Partners and 3% to the General Partners.Distributions of Net Proceeds of Sale were allocated 99% to the Limited Partners and 1% to the General Partners.The Limited Partners received distributions of $142,399 and $128,099 and the General Partners received distributions of $4,404 and $3,962 for the years, respectively.In 2016, distributions declared were higher due to an increase in the distribution rate per Unit, effective July1, 2015. Page14 of 17 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS.(Continued) The Partnership may repurchase Units from Limited Partners who have tendered their Units to the Partnership.Such Units may be acquired at a discount.The Partnership will not be obligated to purchase in any year any number of Units that, when aggregated with all other transfers of Units that have occurred since the beginning of the same calendar year (excluding Permitted Transfers as defined in the Partnership Agreement), would exceed 5% of the total number of Units outstanding on January1 of such year.In no event shall the Partnership be obligated to purchase Units if, in the sole discretion of the Managing General Partner, such purchase would impair the capital or operation of the Partnership.During the three months ended March 31, 2016 and 2015, the Partnership did not repurchase any Units from the Limited Partners. The continuing rent payments from the properties, together with cash generated from property sales, should be adequate to fund continuing distributions and meet other Partnership obligations on both a short-term and long-term basis. Off-Balance Sheet Arrangements As of March31, 2016 and December31, 2015, the Partnership had no material off-balance sheet arrangements that had or are reasonably likely to have current or future effects on its financial condition, results of operations, liquidity or capital resources. ITEM 3.QUANTITATIVE & QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not required for a smaller reporting company. ITEM 4.CONTROLS AND PROCEDURES. (a)Disclosure Controls and Procedures. Under the supervision and with the participation of management, including its President and Chief Financial Officer, the Managing General Partner of the Partnership evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”)).Based upon that evaluation, the President and Chief Financial Officer of the Managing General Partner concluded that, as of the end of the period covered by this report, our disclosure controls and procedures were effective in ensuring that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in applicable rules and forms and that such information is accumulated and communicated to management, including the President and Chief Financial Officer of the Managing General Partner, in a manner that allows timely decisions regarding required disclosure. (b)Changes in Internal Control Over Financial Reporting. During the most recent period covered by this report, there has been no change in our internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act) that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Page15 of 17 PART II – OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS. There are no material pending legal proceedings to which the Partnership is a party or of which the Partnership's property is subject. ITEM 1A.RISK FACTORS. Not required for a smaller reporting company. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES & USE OF PROCEEDS. (a) None. (b) Not applicable. (c) Pursuant to Section 7.7 of the Partnership Agreement, each Limited Partner has the right to present Units to the Partnership for purchase by submitting notice to the Managing General Partner during January or July of each year.The purchase price of the Units is equal to 90% of the net asset value per Unit, as of the first business day of January or July of each year, as determined by the Managing General Partner in accordance with the provisions of the Partnership Agreement.Units tendered to the Partnership during January and July may be repurchased on April1st and October1st, respectively, of each year subject to the following limitations.The Partnership will not be obligated to purchase in any year any number of Units that, when aggregated with all other transfers of Units that have occurred since the beginning of the same calendar year (excluding Permitted Transfers as defined in the Partnership Agreement), would exceed 5% of the total number of Units outstanding on January1 of such year.In no event shall the Partnership be obligated to purchase Units if, in the sole discretion of the Managing General Partner, such purchase would impair the capital or operation of the Partnership.During the period covered by this report, the Partnership did not purchase any Units. ITEM 3.DEFAULTS UPON SENIOR SECURITIES. None. ITEM 4.MINE SAFETY DISCLOSURES. Not Applicable. ITEM 5.OTHER INFORMATION. None. Page16 of 17 ITEM 6.EXHIBITS. Certification of Chief Executive Officer of General Partner pursuant to Rule 15d-14(a)(17 CFR 240.15d-14(a)) and Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer of General Partner pursuant to Rule 15d-14(a)(17 CFR 240.15d-14(a)) and Section 302 of the Sarbanes-Oxley Act of 2002. 32 Certification of Chief Executive Officer and Chief Financial Officer of General Partner pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:May11, 2016 AEI Income & Growth Fund XXII Limited Partnership By: AEI Fund Management XXI, Inc. Its: Managing General Partner By: /s/ ROBERT P JOHNSON Robert P. Johnson President (Principal Executive Officer) By: /s/ PATRICK W KEENE Patrick W. Keene Chief Financial Officer (Principal Accounting Officer) Page17 of 17
